As filed with the Securities and Exchange Commission on September 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedules of Investments. Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 95.68% Aerospace - 2.43% Northrop Grumman Corp. $ Air Transport - 1.92% FedEx Corp. Aluminum - 1.04% Alcoa Inc. Banks: Diversified - 1.56% Bank of America Corp. Beverage: Soft Drinks - 1.85% Coca-Cola Co. Chemicals: Diversified - 2.42% BASF SE - ADR Computer Services, Software & Systems - 9.31% CA Inc. Microsoft Corp. Oracle Corp. Consumer Lending - 3.12% Cash America International, Inc. Consumer Services: Miscellaneous - 1.62% eBay Inc. (a) Diversified Financial Services - 3.13% Citigroup Inc. (a) JPMorgan Chase & Co. Diversified Retail - 2.52% Wal-Mart Stores, Inc. Electronics Components - 1.54% Tyco Electronics Ltd. Engineering & Contracting Services - 2.10% Fluor Corp. KBR, Inc. Financial Data & Systems - 1.09% Mastercard, Inc. - Class A Foods - 8.27% ConAgra Foods, Inc. NBTY, Inc. (a) Tyson Foods, Inc. - Class A Homebuilding - 1.90% Lennar Corp. - Class B Insurance: Life - 8.00% CNO Financial Group, Inc. (a) Insurance: Property-Casualty - 6.15% XL Group PLC Oil: Integrated - 3.58% Royal Dutch Shell PLC - ADR Pharmaceuticals - 11.71% Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (a) Real Estate - 2.60% MI Developments, Inc. - Class A Scientific Instruments: Control & Filter - 1.03% Flowserve Corp. Specialty Retail - 1.77% Home Depot, Inc. Steel - 1.36% Carpenter Technology Corp. Tobacco - 5.41% Philip Morris International, Inc. Utilities: Electrical - 8.25% Alliant Energy Corp. American Electric Power Co., Inc. Exelon Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $3,423,835) SHORT-TERM INVESTMENTS - 2.18% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.10% (b) First American Tax Free Obligations Fund - Class Z, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $84,094) Total Investments in Securities(Cost $3,507,929) - 97.86% Other Assets in Excess of Liabilities - 2.14% NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) Rate shown is the 7-day yield as of July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. Summary of Fair Value Exposure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of July 31, 2010: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ $
